Citation Nr: 0942287	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for vascular disease 
for accrued purposes.

2.  Entitlement to service connection for heart disease for 
accrued purposes.

3.  Entitlement to an initial evaluation in excess of 
10 percent for hypertension for accrued purposes.

4.  Entitlement to an effective date earlier than April 19, 
2004, for the award of a total rating for compensation based 
upon individual unemployability for accrued purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945.  He was a former prisoner of war during World 
War II.  The Veteran died in March 2006.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  The 
Board also remanded the claim for entitlement to service 
connection for cause of the Veteran's death.  That claim was 
granted in a September 2009 rating decision.  Thus, it is no 
longer part of the current appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was a former prisoner of war.

2.  There is competent evidence that the Veteran was 
diagnosed with vascular disease during his lifetime.

3.  There is no competent evidence that the Veteran was 
diagnosed with heart disease during his lifetime.

4.  Hypertension was not manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

5.  In a July 2004 rating decision, the RO awarded a total 
rating for compensation based upon individual 
unemployability, effective April 19, 2004.  The Veteran did 
not appeal the effective date assigned within one year of 
being notified of the determination.

6.  An effective date earlier than April 19, 2004, for the 
award of a total rating for compensation based upon 
individual unemployability is barred.


CONCLUSIONS OF LAW

1.  Vascular disease was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.1000 (2009).  

2.  Heart disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service, to include the period during which he was a prisoner 
of war.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.1000 (2009).  

3.  The criteria for an initial evaluation in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.1000, 4.104, Diagnostic Code 7101 (2009).

4.  The claim for an effective date earlier than April 19, 
2004, for the award of a total rating for compensation based 
upon individual unemployability is without legal merit.  38 
U.S.C.A. §§ 5110(a), 5121, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.400, 3.1000, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008, removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), to be codified later at 38 C.F.R. 
§ 3.159(b)(1).

The RO has informed the appellant of what evidence would 
substantiate the claim for accrued benefits.  It also 
informed her of the joint obligation between VA and the 
appellant in obtaining pertinent evidence and information.  
This notice, however, was not provided to the appellant until 
May 2008, which is after the rating decision on appeal.  The 
Board finds that the appellant has not been prejudiced for 
two reasons.  One, the arguments she has made in both her 
written contentions and the May 2007 RO hearing indicate that 
she has actual knowledge of the type of evidence necessary to 
substantiate the claims.  Two, the RO readjudicated the 
claims after she received this notice in August 2009.  

The RO has taken appropriate action to comply with the duty 
to assist the appellant.  One of the unique circumstances in 
an accrued benefits claim is the fact that only evidence 
contained in the claims file at the time of the Veteran's 
death will be considered when reviewing a claim for accrued 
benefits.  This includes service department and VA medical 
records, which are considered to be constructively in the 
claims file at the date of death, even though they may not 
physically be in the file until after that date.  Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  VA obtained VA 
treatment records from 2004 to 2006 during the appeal.  

In support of her claim, the appellant has submitted several 
personal statements providing arguments as to why she is 
entitled to the benefits she is seeking.  The appellant and 
her daughter also appeared at a hearing in May 2007.  The 
record as it stands includes sufficient competent evidence to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
appellant.

In sum, the record reflects that the facts pertinent to the 
claims involving accrued benefits have been properly 
developed, and that no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  Accordingly, the Board will adjudicate the 
claims on the merits.

II.  Analysis

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when the veteran died. See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 
Vet. App. 558 (1996).  As stated above, only evidence 
contained in the claims file at the time of the Veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 
Vet. App. 353 (1993).  See also Ralston v. West, 13 Vet. App. 
108 (1999).

A.  Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as a arteriosclerosis, and 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran is a former prisoner of war, atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia), shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military service, even 
though there is no record of such disease in service, 
provided the rebuttable presumption of provisions of 38 
C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309(c).

1.  Vascular disease

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for vascular disease.  The regulation allows for 
service connection for atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia.  While 
the Veteran had not been diagnosed specifically with 
"hypertensive vascular disease," the Board cannot ignore 
the fact that the Veteran had significant vascular disease 
during his lifetime; here, a past history of abdominal aortic 
aneurysm and vascular dementia at the time of his death.  The 
regulation is unclear as to whether these vascular diagnoses 
would fall under "hypertensive vascular disease" and/or its 
"complications."  Additionally, the Board's analysis is 
frustrated by the fact that a claim for accrued benefits may 
be based solely on the evidence of record at the time of the 
Veteran's death.

When there is doubt, the Board must resolve it in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, 
it will resolve reasonable doubt in favor of the appellant 
and grant service connection for vascular disease.

2.  Heart disease

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for heart disease.  The 
evidence establishes that the Veteran did not have heart 
disease.  While the examiner who performed the prisoner of 
war examination in May 2004 indicated that the Veteran had 
"significant cardiovascular," he made no mention of any 
heart disease.  More importantly, in the September 2005 VA 
examination report, the examiner specifically noted that 
there was "no evidence of cardiac disease."  During that 
examination, the Veteran had specifically denied cardiac 
symptoms and any episodes of acute cardiac illness.  The 
medical records from the Veteran's last hospitalization do 
not show diagnoses of heart disease.

Thus, the Board concludes there is no competent evidence of 
current heart disease upon which to base the award of service 
connection.  Therefore, service connection cannot be granted 
for heart disease.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability 
there can be no valid claim); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (service connection may not be granted 
unless a current disability exists).  

The Board is aware that the appellant has claimed that the 
Veteran suffered from myocardial insufficiency when he was 
released from service.  This does not provide a basis to 
grant the claim, as such fact is not remotely supported by 
the record.  April 1947 and April 1949 VA examination reports 
show that the Veteran's cardiovascular system was normal, 
which examinations occurred during the four-year period 
following the Veteran's discharge from service.  

The claim is denied.



B.  Increased rating

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2009). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The appeal for a higher rating for hypertension stems from 
the rating decision that granted service connection and 
assigned the initial rating.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings") and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time service connection is awarded 
until a final decision is made.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 7101, addressing 
hypertension, a 10 percent rating is warranted for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for 
hypertension.  The blood pressure readings in the record do 
not establish diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  See May 2004 
"Prisoner of War" examination report; July 2004 VA 
treatment record; September 2005 "Hypertension" examination 
report; and December 2005 VA treatment record.  In fact, the 
Veteran's systolic blood pressure has been, at worst, 74.  
The diastolic blood pressure has been, at worst, 153.  

As diastolic blood pressure predominantly 110 and higher, or 
a systolic blood pressure predominantly 200 and higher have 
not been shown, an evaluation in excess of 10 percent is not 
warranted.  The Board has considered whether a staged rating 
is warranted and finds that there no competent evidence that 
the disability level changed from 2004 to 2006.  See 
Fenderson, supra.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).

C.  Earlier effective date

The appellant argues that the Veteran was entitled to an 
earlier effective date for the award of a total rating for 
compensation based upon individual unemployability due to the 
fact that he was a prisoner of war.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for individual unemployability) shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a); 
see 38 C.F.R. § 3.400.  An effective date for a claim for 
increase may also be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Previous determinations by an agency of original jurisdiction 
are final and binding, including decisions as to the degree 
of disability and effective date.  38 C.F.R. § 3.104(a) 
(2009).

A July 2005 rating decision awarded entitlement to a total 
rating for compensation based upon individual 
unemployability, effective April 19, 2004.  Notification of 
this decision was mailed on July 17, 2004.

An April 2005, VA Form 119, Report of Contact, shows that the 
Veteran called to see if he was entitled to retroactive 
benefits for 10 years, as a VA representative had told him he 
might be entitled to retroactive benefits.  The VA employee 
informed the Veteran that the information provided to him was 
incorrect.  She then stated, "[The Veteran] indicated that 
he did not want to file a claim for benefits and that he was 
happy with the benefits he is currently receiving."

On August 1, 2005, the Veteran submitted a notice of 
disagreement requesting an earlier effective date, going back 
one year.  In a November 2005 rating decision, the RO denied 
the claim for an earlier effective date for a total rating 
for compensation based upon individual unemployability.

The Board has carefully reviewed the evidence of record and 
finds that the Veteran's August 1, 2005, "notice of 
disagreement" is essentially a "freestanding" claim for an 
earlier effective date.  Specifically, the July 2004 rating 
decision awarded a total rating for compensation based upon 
individual unemployability, effective April 19, 2004, and the 
Veteran had one year to appeal that decision; thus, until 
July 17, 2005.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302 
(2009).  His notice of disagreement was received on August 1, 
2005, which was not timely.  Id.  Therefore, the July 2004 
rating decision is final.  Id.

The appellant's current challenge to the effective date of 
the award of a total rating for compensation based upon 
individual unemployability cannot be pursued without formally 
attempting to vitiate the finality of the July 2004 rating 
decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where 
a claim for an earlier effective date represents disagreement 
with an effective date assigned pursuant to a final decision, 
in the absence of an attempt to vitiate the finality of that 
decision through an allegation of clear and unmistakable 
error, the claimant has merely raised a "freestanding" 
effective date claim that cannot remove the finality of the 
prior decision).  

In Rudd, the Court held that the proper disposition of a 
free-standing claim for an earlier effective date claim was 
dismissal.  Id.  The Board is authorized to dismiss any 
appeal that fails to allege an error of fact or law.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.  Accordingly, 
this part of the appellant's appeal is dismissed.


ORDER


Service connection for vascular disease for accrued purposes 
is granted.

Service connection for heart disease for accrued purposes is 
denied.

An initial evaluation in excess of 10 percent for 
hypertension for accrued purposes is denied.

Entitlement to an effective date earlier than April 19, 2004, 
for the award of a total rating for compensation based upon 
individual unemployability for accrued purposes is dismissed.


_________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


